      Case 1:03-cr-05453-LJO Document 515 Filed 02/26/21 Page 1 of 1


 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     RITO S. ZAZUETA
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                               ******

11   UNITED STATES OF AMERICA,                            Case No.: 1:03-CR-05453
12                 Plaintiff,
13          v.                                            ORDER GRANTING DEFENDANT’S
                                                          REQUEST TO OBTAIN AND REVIEW
14                                                        PRESENTENCE INVESTIGATION
                                                          REPORT
15   RITO S. ZAZUETA,
16                 Defendant.
17
18                                                ORDER
19
20          The Court hereby grants Defendant Rito S. Zazueta counsel’s request to obtain and review
21   a copy of the Presentence Investigation Report from the United States Probation Office.
22
     IT IS SO ORDERED.
23
24      Dated:     February 25, 2021
                                                         UNITED STATES DISTRICT JUDGE
25
26
27
28



                                                        1
                                                    ORDER
                                            CASE NO.: 1:03-CR-05453
